                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JAMES ADAM WRIGHT, JR.,
ADC #142769                                                                        PLAINTIFF

                                    4:20CV00464-JM-JTK

SHELTON, et al.                                                                DEFENDANTS

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED with prejudice

       IT IS SO ADJUDGED this 23rd day of June, 2021.




                                            _________________________________
                                            JAMES M. MOODY, JR.
                                            UNITED STATES DISTRICT JUDGE




                                               1
